Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 11, 2016

                                      No. 04-16-00259-CV

                     IN THE INTEREST OF A.P., ET AL., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01950
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
         On June 15, 2016, we abated this appeal and remanded the case to the trial court to
determine (1) whether appellant Brittany B.’s counsel’s motion to withdraw should be granted
and, if so, (2) whether appellant Brittany B. is indigent. The trial court has signed an order
granting the motion withdraw, finding appellant Brittany B. is not indigent and that she “is not
entitled to appointed counsel and will not be appointed counsel for appellate purposes.” We
therefore order that this appeal be reinstated on the active docket of the court.
         We further order appellant Brittany B. to file her appellant’s brief and Christopher B. to
file his appellant’s brief by August 1, 2016. “In an appeal of a suit for termination of the parent-
child relationship . . . appellate courts should, so far as reasonably possible, ensure that the
appeal is brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is
filed.” TEX. R. JUD. ADMIN. 6.2(a). Therefore, motions for extension of time to file briefs will be
disfavored.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court